1
2
                                                                             
3
                                                                             
4                                                                            
5                                                                            
                                                                             
6
7
8                                               UNITED STATES DISTRICT COURT 
9                                              CENTRAL DISTRICT OF CALIFORNIA 
10                                                                           
11
         R.R.T.,                                                                    Case No. 5:18‐cv‐01463‐SJO‐SHK 
12
                                                               Plaintiff,            
13
                                                                                    ORDER ACCEPTING FINDINGS AND 
14                                                                                  RECOMMENDATION OF UNITED STATES 
                                         v. 
15                                                                                  MAGISTRATE JUDGE 
         NANCY A. BERRYHILL, Acting 
16       Commissioner of Social Security, 
17                                                        Defendant. 
18                                                                               
19    
20               Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Complaint, 
21   Defendant’s Motion to Dismiss (“MTD”), the relevant records on file, and the 
22   Report and Recommendation (“R&R”) of the United States Magistrate Judge.  
23   Electronic Case Filing Number (“ECF No.”) 1, Complaint; ECF No. 11, Defendant’s 
24   MTD; ECF No. 18, R&R.  Plaintiff has not objected to the Magistrate Judge’s R&R.  
25   Good cause appearing, the Court accepts the findings and recommendation of the 
26   Magistrate Judge. 
27   / / / 
28   / / / 
 1
               IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss be 
 2
     GRANTED and that Judgment be entered DISMISSING this case without prejudice. 
 3
 4
     Dated: 
 5             April 25, 2019
 6
                                          HONORABLE S. JAMES OTERO 
 7                                        United States District Judge 
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
